Case: 2:21-mj-00526-EPD Doc #: 1 Filed: 08/05/21 Page: 1 of 8 PAGEID #: 1

AO 106A (08/18) Application fora Warrant by Telephone or Other Reliable Electronic Means

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)
U.S. Postal Service Priority Mail parcel 9505 5145 5821
1214 3875 05 addressed to “1594 Shady Lane Rd.,
Columbus, Ohio 43227, Jessy Hernandez”

Case no DA: WA C0

a ee ee

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that | have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A

located in the Southern _ District of Ohio , there is now concealed (identify the
person or describe the property to be seized):

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(¢) is (check one or more):
& evidence of a crime;
& contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section ; Offense Description
21 U.S.C. Section 841(a)(1) Possession with intent to distribute a controlled substance
21 U.S.C. Section 843(b) Prohibited use of a communication facility (U.S. Mail)
21 U.S.C. Section 846 Conspiracy

The application is based on these facts:
See Attachment C

w Continued on the attached sheet.

ow Delayed notice of _ 30 days (give exact ending date if more than 30 days) ——S—S—SS=S is requested under
18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Domenee Frances
Applicant's signature

Dominic Francis, US Postal Service OIG Special Agent
Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P, 4.1 by
Telephone FaceTime (specify reliable electronic means).

Date: _ August 5, 2021 _
Newark,
City and state: C&MPAKOS, OH

 
Case: 2:21-mj-00526-EPD Doc #: 1 Filed: 08/05/21 Page: 2 of 8 PAGEID #: 2

Attachment A

U.S. Postal Service Priority Mail parcel 9505 5145 5821 1214 3875 05 addressed to “1594 Shady Lane
Rd., Columbus, Ohio 43227, Jessy Hernandez”
Case: 2:21-mj-00526-EPD Doc #: 1 Filed: 08/05/21 Page: 3 of 8 PAGEID #: 3

Attachment B

1.) Any controlled substances which constitute evidence of violations of Title 21, United States
Code, Sections 841(a}(1), 843(b), and 846.
2.) United States currency and/or drug proceeds
Case: 2:21-mj-00526-EPD Doc #: 1 Filed: 08/05/21 Page: 4 of 8 PAGEID #: 4

Attachment C
Affidavit in Support of Application for Search Warrant

1. Iam a Special Agent for the U.S. Postal Service Office of Inspector General (USPS OIG)

assigned to conduct general investigations of USPS employees and the abuse of U.S.
Mail. I have been a USPS OIG Special Agent since 2019. During this time, I have been
assigned to conduct investigations of narcotics and internal mail theft, investigating the
mailing of illegal narcotics, their proceeds, and the theft, rifling, destruction,

mistreatment, willful delay, or tampering of U.S. Mail. I have training and experience in

the enforcement of laws in the United States, including training on how to conduct drug
related investigations, search and seizure laws, evidence handling and processing, drug
identification and field testing. I am a graduate of the Criminal Investigator Training
Program at the Federal Law Enforcement Training Center in Glynco, Georgia. I have a
bachelor’s degree in Economics from The Ohio State University.

2. This Affidavit is made in support of a search warrant for the following property, namely a

package associated with United States Postal Service (USPS) Priority Mail, USPS
Tracking Number:

a. 9505 5145 5821 1214 3875 05

as further described in Attachment A, which is incorporated herein by reference. The
USPS parcel is hereinafter referred to as TARGET PARCEL. This affidavit is made in
support of a warrant to search the TARGET PARCEL for evidence of a crime as well as

contraband, fruits of a crime or other items illegally possessed in relation to the following

offenses:

a. Possession with Intent to Distribute Controlled Substances, in violation of Title
21, United States Code § 841,

b. Use of a Communication Facility, in violation of Title 21, United States Code
§ 843(b), and
c. Conspiracy to Possess with Intent to Distribute Controlled Substances, in

violation of Title 21, United States Code § 846.

A list of the specific items to be seized from the TARGET PARCEL is attached hereto as

Attachment B, and Attachment B is incorporated herein by reference.

3. Because this affidavit is submitted in support of the application of the United States to
search the parcel, it does not include every fact known concerning this investigation, I
have set forth facts and circumstances that I have relied upon to establish probable cause
to justify the issuance of a warrant to search the above-described parcel.

1
Case: 2:21-mj-00526-EPD Doc #: 1 Filed: 08/05/21 Page: 5 of 8 PAGEID #: 5

4. Your Affiant has become aware through experience and training that drug traffickers
frequently use Priority Mail Express and/or Priority Mail services offered by the USPS,

to transport narcotics and other dangerous controlled substances as well as drug proceeds.

Each of these mail services are favored for the transport of contraband, both controlled
substances and drugs proceeds because they ensure quicker delivery than standard mail
service. These priority services charge a higher fee, but are particularly advantageous to
drug traffickers because they are reliable and trackable. Notably, these services are not
typically used for personal mailings but rather utilized by commercial businesses.
Additionally, the higher fees charged by these mail services are usually paid by credit
card or an established account and not in cash. As a result of investigations and
successful controlled substance prosecutions where Priority Mail Express and/or Priority
Mail were used, your Affiant has learned of certain characteristics indicative of other
Priority Mail Express and/or Priority Mail items previously identified as containing
narcotics or other dangerous controlled substances as well as drug proceeds. Some of
these characteristics include, but are not necessarily limited to or used on every occasion

- mail service fees paid in cash, parcel is dropped off at post office as compared to Click-

N-Ship (USPS service which allows carrier pickup), handwritten label, false or non-
existent return address, addressee is not known to receive mail at the listed delivery
address, the package is heavily taped, the package is mailed from a known drug source

location, labeling information contains misspellings, the label contains an illegible waiver

signature, unusual odors emanating from the package, and the listed address is located in
an area of known or suspected drug activity. The advantage of dropping off the package

at the post office as well as paying in cash allows the actual shipper to remain anonymous

and not provide a paper trail.

5. On August 5, 2021, your Affiant conducted a review of postal records and determined
U.S. Postal Service Priority Mail parcel 9505 5145 5821 1214 3875 05 (hereinafter
TARGET PARCEL) was sent inbound from Puerto Rico to 1594 Shady Lane Rd.,
Columbus, Ohio 43227. The TARGET PARCEL weighs approximately 15 pounds 11
ounces. Your Affiant observed that the TARGET PARCEL cost $59.35 to ship to
Columbus, Ohio via priority mail shipping and the shipping was paid for in cash. Your
Affiant knows through training and experience that drug traffickers will often take their
package into a post office and pay for the shipping in cash to avoid a postal account or a
credit/debit card being used in association with the transaction, allowing them to remain
anonymous.

6. Your Affiant previously intercepted two parcels from Puerto Rico containing a total of 5
kilograms of suspected cocaine. Both parcels had shipping costs paid using the same
shipping user ID from a third-party service via Pitney Bowes, ComPlsPrice. Your
Affiant conducted a review of postal records and determined the same user ID that
shipped the suspected cocaine had previously sent two parcels of similar weight via
priority mail to the TARGET PARCEL’s destination address, 1594 Shady Lane Rd.,

2
Case: 2:21-mj-00526-EPD Doc #: 1 Filed: 08/05/21 Page: 6 of 8 PAGEID #: 6

Columbus, OH 43227. Your Affiant knows through training and experience that drug
traffickers will often change their shipping methods between cash, third-party shipping
services, and credit/debit card depending on if law enforcement has successfully
intercepted and seized previous packages. In this case, because two parcels have been
previously seized using the third-party shipping service, the drug traffickers may have

changed the payment method of the shipping service but maintained the same destination

address to receive the suspected cocaine.

US POSTAGE FA

$6045 2:

 

ae eh
VePe THA Ke

) neon twas

AN I

a3Gry of

 

7. Your Affiant observed that the label information on the TARGET PARCEL was
handwritten. The destination address on the TARGET PARCEL is “1594 Shady Lane
Rd., Columbus, Ohio 43227, Jessy Hernandez.” The return address on the TARGET
PARCEL appeared to be “Anibal Torres, 2 cll 16, Bajadero, Arecibo, PR. 00616.”

8. A review of law enforcement databases determined 1594 Shady Lane Road, Columbus,
Ohio 43227 is a valid residential address, and there is a Jessica Villanueva Hernandez
associated with the address.

9. A review of law enforcement databases could not determine if 2 cll 16, Bajadero,
Arecibo, PR. 00616 was a valid address. Additional variations of the address were

reviewed in law enforcement databases to include 2 cll 16, Bajadero, Arecibo, PR. 00616
and no valid address could be found. The address “2 Bajadero, Bajadero, PR 00616” was

found to be a valid address but no one with the name Anibal Torres or last name Torres

was associated. Your Affiant knows through training and experience that drug traffickers

will often use a non-existent or unassociated name and address with the parcel’s return

address. By using an unassociated name and invalid address, drug traffickers can remain

anonymous and maintain deniability over the package.

10. On August 5, 2021, your Affiant took custody of the TARGET PARCEL while it was in

the custody of the United States Postal Service in central Ohio. The TARGET PARCEL

is currently located at a secure U.S. postal facility located in Columbus, Ohio.
Case: 2:21-mj-00526-EPD Doc #: 1 Filed: 08/05/21 Page: 7 of 8 PAGEID #: 7

11. Also, on August 5, 2021, your Affiant contacted Officer Joseph Rehnert, #15, New
Albany, Ohio Police Department regarding the suspect parcel and to arrange for a

narcotics canine to check the parcels. Officer Rehnert is the handler for “Amigo,” a drug

detection dog most recently certified through the Ohio Peace Officer Training
Commission and The Office of the Attorney General for the detection of the odor of:
Marijuana, Cocaine, Heroin, Methamphetamines and their derivatives.

12. The TARGET PARCEL was placed in a lineup among other packages varying in size,

and Amigo was allowed to search the entire area. The search was conducted at 850 Twin

Rivers Drive in Columbus, Ohio. Officer Rehnert concluded that K-9 Amigo did alert

positively to the TARGET PARCEL. Based on that alert, Officer Rehnert concluded that
the odor of one of the drugs that K-9 Amigo is trained and certified to detect was present.

13. I know based on my training and experience that Puerto Rico is a common originating

area for controlled substances sent through the U.S. Mail with the central Ohio area being

a common destination point for controlled substances sent through the U.S. Mail. I know
based on training and experience that information listed herein identifies common
characteristics of a U.S. Postal Service parcel which contains a controlled substance
associated with a drug trafficking organization. Based upon my experience and training,
this information, along with the parcel being mailed from a known drug source location,
being mailed to a known drug destination location is indicative of the parcel containing
narcotics.

if
H
i
i
i
Ht
Ht
it
Hf

HM
Case: 2:21-mj-00526-EPD Doc #: 1 Filed: 08/05/21 Page: 8 of 8 PAGEID #: 8

14. Based upon the information contained in this affidavit, your Affiant believes that there is
probable cause to believe that the parcel described below will contain evidence and/or
contraband, fruits of crime, or other items illegally possessed:

a. Priority Mail, USPS Tracking Number:
#9505 5145 5821 1214 3875 05

WHEREFORE, your Affiant respectfully requests that the Court issue a warrant,
authorizing agents of the USPS-OIG, including but not limited to other law enforcement
agents and technicians assisting in the above-described investigation, to open, view,
photograph, and seize, if necessary, the TARGET PARCEL and its contents.

Further, your Affiant sayeth naught.

Domne Francer
Dominic Francis

Special Agent

U.S. Postal Service

Office of Inspector General

 

Sworn and subscribed before me this oth day of August 2021.

A =RS
“RATE JUDGE

 
